Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.132 filed 30 November 2021 is sufficient to overcome the rejection of claims 1-3 and 6-7 based upon 35 U.S.C. 103.

Election/Restrictions
Claims 1, 3, and 6-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 August 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 3-15 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “the point on each said notch closest to said substantially planar base defining a lower surface with a saddle point” in combination with “the dispenser is attachable to a support surface and the lowermost extremity of each said notch is no more than about 6 millimeters from said support surface when so attached” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record does not teach “the lowermost extremity of each of said notches defines a saddle point” combined with “the dispenser is attached to a surface of a sewing machine and the lowermost extremity of each of said notches is no more than about 6 millimeters from said surface of the sewing machine when so attached” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
The prior art of record does not teach “he point on each said notch closest to said substantially planar base defining a lower surface with a saddle point” in combination with “the dispenser is attachable to a support surface and the lowermost extremity of each said notch is no more than about 6 millimeters from said support surface when so attached” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.
The prior art of record does not teach “the point on each said notch closest to said substantially planar base defining a lower surface with a saddle point” in combination with “the dispenser is attachable to a support surface and the lowermost extremity of each said notch is no more than about 6 
The prior art of record does not teach “the point on each said notch closest to said substantially planar base defining a lower surface with a saddle point” in combination with “the dispenser is attachable to a support surface and the lowermost extremity of each said notch is no more than about 6 millimeters from said support surface when so attached” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
As per the declaration filed 30 November 2021, the combination of the claimed saddle point and the saddle point being no more than 6 millimeters from the surface to which the device is attached provides unexpected results, in particular a longer use life of the device.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754